DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Publication 2021/0337562) disclosed in (CN) 201810151220.2. (machine translation)
Regarding claims 1 and 4, Huang teaches an apparatus and  a method, comprising:  (i.e. Huang discloses a terminal network device comprising a processor and memory for executing programmed instructions; see paragraphs 15, 66)
 	determining N pieces of candidate time domain resource information, based on at least one of following: a frequency band for data transmission, a search space type of a downlink control channel for scheduling a data channel, a mapping type of the data channel, a format of downlink control information for scheduling the data channel, a radio network temporary identifier (RNTI) used to perform cyclic redundancy check (CRC) scrambling on the downlink control channel that is for scheduling the data channel, a type of information transmitted on the data channel, a type of a message carrying indication information, a scheduling mode of the data channel, a subcarrier spacing, or a CP length, (i.e. Huang discloses the N pieces of candidate time-domain resource information, which in a 3GPP NR network is necessary for configuration of unlicensed spectrum, is based on the different types of subcarrier spacing and CP (cyclic prefix) length provided by the new network type;  see paragraphs 23)  wherein N is greater than or equal to 2, each of the N pieces of candidate time domain resource information comprising a mapping type of a data channel, a slot offset indicating a slot in which the data channel is located, a start symbol S of the data channel in the slot, and a symbol length L of the data channel in the slot, wherein the N pieces of candidate time domain resource information comprise at least one of following:  (i.e. fig. 2 shows a terminal device may determine time-domain resource allocation information including a slot that indicates the position of a PUSCH/PDSCH, a starting symbol position of a PDSCH in the slot, a length of symbols of the PDSCH and a mapping type; see paragraphs 34, 36 - 42)
K,. g: a mapping type Is a type B, is O, Sis 10, and Lis 2; K,. g: a Mapping type is a type B, is O, Sis 8, and Lis 2; Ky. «: a Mapping type is a type B, is O, Sis 8, and Lis 4; Ky. «: a Mapping type is a type B, is O, S is 8, and Lis 6; K,. g: a Mapping type is a type B, is O, Sis 6, and Lis 2; K,. g: a Mapping type is a type B, is O, Sis 6, and Lis 4; Ky. «: a Mapping type is a type B, is O, Sis 6, and Lis 6; Ky. «: a Mapping type is a type B, is O, Sis 6, and Lis 7; K,. g: a mapping type Is a type B, is O, Sis 4, and Lis 2; K,. g: a mapping type Is a type B, is O, S is 4, and Lis 4; or Ky. «: a mapping type is a type B, is O, Sis 4, and Lis 6; (fig. 2 shows a mapping type for a PDSCH may be type A or B, the starting symbol position of type B may be any one of 0 – 12, the symbol length of the same type can be 2, 4 or 7, and the starting position is the first symbol in slot 0; see paragraphs 34, 36 - 41) and 
receiving indication information to determine, from the N pieces of candidate time domain resource information, a time domain resource allocated to the data channel based on the indication information. (i.e. fig. 2 shows the terminal determines the time-domain resource allocation for the transmission of a PDSCH from the allocation information; see paragraphs 43 - 44)
Regarding claims 7, Huang teaches an apparatus comprising a processor and transceiver:  (i.e. Huang discloses a terminal network device comprising a processor and memory for executing programmed instructions; see paragraphs 15, 66)
 	determining N pieces of candidate time domain resource information, wherein N is greater than or equal to 2, each of the N pieces of candidate time domain resource information comprising a mapping type of a data channel, a slot offset indicating a slot in which the data channel is located, a start symbol S of the data channel in the slot, and a symbol length L of the data channel in the slot, wherein the N pieces of candidate time domain resource information comprise at least one of following:  (i.e. fig. 2 shows a terminal device may determine time-domain resource allocation information including a slot that indicates the position of a PUSCH/PDSCH, a starting symbol position of a PDSCH in the slot, a length of symbols of the PDSCH and a mapping type; see paragraphs 34, 36 - 42)
K,. g: a mapping type Is a type B, is O, Sis 10, and Lis 2; K,. g: a Mapping type is a type B, is O, Sis 8, and Lis 2; Ky. «: a Mapping type is a type B, is O, Sis 8, and Lis 4; Ky. «: a Mapping type is a type B, is O, S is 8, and Lis 6; K,. g: a Mapping type is a type B, is O, Sis 6, and Lis 2; K,. g: a Mapping type is a type B, is O, Sis 6, and Lis 4; Ky. «: a Mapping type is a type B, is O, Sis 6, and Lis 6; Ky. «: a Mapping type is a type B, is O, Sis 6, and Lis 7; K,. g: a mapping type Is a type B, is O, Sis 4, and Lis 2; K,. g: a mapping type Is a type B, is O, S is 4, and Lis 4; or Ky. «: a mapping type is a type B, is O, Sis 4, and Lis 6; (fig. 2 shows a mapping type for a PDSCH may be type A or B, the starting symbol position of type B may be any one of 0 – 12, the symbol length of the same type can be 2, 4 or 7, and the starting position is the first symbol in slot 0; see paragraphs 34, 36 - 41) and 
the transceiver is configured to send indication information, which indicates from the N pieces of candidate time domain resource information, a time domain resource allocated to the data channel based on the indication information. (i.e. fig. 2 shows the terminal determines the time-domain resource allocation for the transmission of a PDSCH from the allocation information; see paragraphs 43 - 44)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Publication 2021/0337562) disclosed in (CN) 201810151220.2. (machine translation) in view of Ying et al. (US Publication 2021/0014005) disclosed in provisional 62/630,732.
Regarding claim 3 and 6, Huang discloses all the recited limitations of claim 1 and 4 as described previously from which claims 3 and 6 depend. Huang does not teach wherein determining the N pieces of candidate time domain resource information comprises: determining the N pieces of candidate time domain resource information when: CRC scrambling is performed on a downlink control channel for scheduling the data channel, by using a system information radio network temporary identifier (SI-RNTI), a random access radio network temporary identifier (RA-RNTI), a paging radio network temporary identifier (P-RNTI), or a temporary cell radio network temporary identifier (C-RNTI), or
 	the CRC scrambling is not performed on the downlink control channel for scheduling the data channel, by using a cell radio network temporary identifier (C-RNTD or a configured scheduling radio network temporary identifier (CS-RNTI), or
the data channel is scheduled using downlink control information in a format 0 or 1. However, Ying teaches wherein determining the N pieces of candidate time domain resource information comprises: determining the N pieces of candidate time domain resource information when: CRC scrambling is performed on a downlink control channel for scheduling the data channel, by using a system information radio network temporary identifier (SI-RNTI), a random access radio network temporary identifier (RA-RNTI), a paging radio network temporary identifier (P-RNTI), or a temporary cell radio network temporary identifier (C-RNTI), or the CRC scrambling is not performed on the downlink control channel for scheduling the data channel, by using a cell radio network temporary identifier (C-RNTD or a configured scheduling radio network temporary identifier (CS-RNTI), or the data channel is scheduled using downlink control information in a format 0 or 1. (i.e. Ying discloses the determination of time-domain resource allocation information including mapping type, starting symbol and length, and slot offset, the information may be determined based when indicated by DCI format 0 or 1; see paragraphs 66, 67: or CNC scrambling by CS-RNTI for data scheduling; see paragraphs 72, 73)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to determine the time domain resource allocation when scheduling data transmission of Ying into Huang. Both Huang and Ying teach the ability to allocate time-domain resources utilizing the same parameters. 
A person with ordinary skill in the art would have been motivated to make the modification to Huang to improve performance by accuracy in allocating spectrum.
Regarding claim 9, Huang discloses all the recited limitations of claim 7 as described previously from which claims 9 depend. Huang does not teach wherein determining the N pieces of candidate time domain resource information comprises: determining the N pieces of candidate time domain resource information when: CRC scrambling is performed on a downlink control channel for scheduling the data channel, by using a system information radio network temporary identifier (SI-RNTI), a random access radio network temporary identifier (RA-RNTI), a paging radio network temporary identifier (P-RNTI), or a temporary cell radio network temporary identifier (C-RNTI), or
 	the CRC scrambling is not performed on the downlink control channel for scheduling the data channel, by using a cell radio network temporary identifier (C-RNTD or a configured scheduling radio network temporary identifier (CS-RNTI), or
the data channel is scheduled using downlink control information in a format 0 or 1. However, Ying teaches wherein determining the N pieces of candidate time domain resource information comprises: determining the N pieces of candidate time domain resource information when: CRC scrambling is performed on a downlink control channel for scheduling the data channel, by using a system information radio network temporary identifier (SI-RNTI), a random access radio network temporary identifier (RA-RNTI), a paging radio network temporary identifier (P-RNTI), or a temporary cell radio network temporary identifier (C-RNTI), or the CRC scrambling is not performed on the downlink control channel for scheduling the data channel, by using a cell radio network temporary identifier (C-RNTD or a configured scheduling radio network temporary identifier (CS-RNTI), or the data channel is scheduled using downlink control information in a format 0 or 1. (i.e. Ying discloses the determination of time-domain resource allocation information including mapping type, starting symbol and length, and slot offset, the information may be determined based when indicated by DCI format 0 or 1; see paragraphs 66, 67: or CNC scrambling by CS-RNTI for data scheduling; see paragraphs 72, 73)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to determine the time domain resource allocation when scheduling data transmission of Ying into Huang. Both Huang and Ying teach the ability to allocate time-domain resources utilizing the same parameters. 
A person with ordinary skill in the art would have been motivated to make the modification to Huang to improve performance by accuracy in allocating spectrum.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 1, 2022Primary Examiner, Art Unit 2471